Title: From John Adams to John Jay, 24 September 1813
From: Adams, John
To: Jay, John



Dear Sir
Quincy September 24th 1813

I rejoice in the incident, which has called me, to give you a certificate under my hand, that I am yet alive.
The Reverend, Mr Henry Colman, an ordained minister of a Congregational Church in Hingham (General Lincolns town,) six miles only from me, has requested of me an introduction, to you as one of the most interesting characters, our Country has produced.
Mr Colman is beloved by his people & by all his acquaintance, as one of the most amiable, ingenious and respectable of his order. Party in religion and Politicks apart, he is much my friend, and I am his. His mind is wide awake, and very inquisitive after truth. May he find it. I know of no Oracle in our Country, at which he may enquire with more safety.
My contemporaneous friends, have lately fallen around me, like the leaves, of the trees, on the approach of winter. I must soon follow them. May you remain many years, an example to the Statesmen Philosophers, and christians of the age. So prays your unchangable friend.
John Adams